MEMORANDUM **
Petitioners seek review of a Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen as untimely.
We review the BIA’s denial of motions to reopen or to reconsider for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely. See 8 C.F.R. § 1003.2(c). The motion was filed on April 17, 2007, over ninety days after the BIA’s final administrative order of removal issued on July 20, 2006. See 8 C.F.R. § 1003.2(c)(2).
Respondent’s unopposed motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied in part.
Respondent’s unopposed motion to dismiss in part is granted because the court lacks jurisdiction over petitioners’ challenge to the BIA’s decision not to exercise its discretionary authority to reopen sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1158-59 (9th Cir.2002). Accordingly, the petition for review is dismissed in part.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.